This cause was submitted to the Supreme Court upon certified questions, which opinion is published in 106 S.W.2d 1043, which holds that the defendant Ed Foran, under the facts herein, was an independent contractor, to which we refer for a statement of this case and the law involved. It is so elementary that an employer is not responsible for the acts of an independent contractor that we do not deem it necessary to cite authorities.
On the authority of such holding by the Supreme Court, that portion of the judgment of the trial court rendering judgment for the plaintiff, Ewell J. Ayer, against the defendants, C. J. Cocke and W. W. Braden, jointly and severally, individually and as partners, is hereby reversed and rendered in favor of the defendants, C. J. Cocke and W. W. Braden. Since the defendant Ed Foran did not appeal from said judgment, the same is as to him in all things affirmed.